Citation Nr: 0817918	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-03 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a lung disability to 
include chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1975 to 
January 1977.  He also had subsequent National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the RO 
in Muskogee, Oklahoma, which denied service connection for a 
lung disability to include COPD.

The Board remanded this case in August 2007.  It returns now 
for appellate consideration.


FINDING OF FACT

The preponderance of the evidence does not establish that the 
veteran's lung disability (COPD) had its onset in service or 
is otherwise related to his active military service.


CONCLUSION OF LAW

A lung disability, to include COPD, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim of entitlement to service 
connection for COPD, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.

Prior to the initial adjudication of the veteran's claim, a 
letter dated in May 2004 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  The May 2004 letter 
told him to provide any relevant evidence in his possession. 
See Pelegrini II, 18 Vet. App. at 120-121.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In any event, it is noted that 
proper notice was indeed afforded in a July 2007 letter and 
the claim was subsequently readjudicated in a February 2008 
Supplemental Statement of the Case. 

The Board also concludes VA's duty to assist has been 
satisfied to include the Board's remand directives.  The 
veteran's service medical records, including clinical 
records, and VA medical records are in the file.  Private 
medical records identified by the veteran have been obtained, 
to the extent possible.  In September 2007, the Oklahoma 
National Guard responded to the Board's remand directive, 
indicating that it had forwarded the veteran's service and 
medical records.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded a VA medical examination in January 
2007 to obtain an opinion as to whether his lung condition 
can be directly attributed to service.  Further examination 
or opinion is not needed on the lung disability claim 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed condition may be associated with 
the veteran's military service.  This is discussed in more 
detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The veteran is seeking service connection for COPD.  For the 
reasons that follow, the Board finds that the preponderance 
of the evidence is against his claim.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As an initial matter, the record establishes that the veteran 
has a current disability.  A December 2004 medical statement 
from the Family Practice Clinic of Atoka, Inc. states that 
the veteran has been diagnosed with COPD.  VA outpatient 
treatment records likewise establish that the veteran has 
COPD and has been receiving ongoing treatment for this 
condition.  In addition, a chest X-ray taken at his January 
2007 VA medical examination revealed significant COPD with 
considerable hyperinflation, prominent pulmonary interstitium 
and obvious bullae.  Thus, the Board finds that the veteran 
has presented medical evidence of a current disability, 
thereby satisfying the first element of service connection.  
See Hickson, supra.

The inquiry that follows is whether there is evidence of an 
in-service disease or injury.  The veteran contends that 
during active service he was hospitalized for pneumonia, 
which caused lung damage that has led to his currently 
diagnosed COPD.  While service medical records are silent 
with regard to any in-service injuries, clinical records from 
Fort Leonard Wood do confirm that the veteran was treated in 
February 1975 for pneumonia of the right middle lobe and left 
lower lobe.  The Board, therefore, finds that the evidence 
establishes in-service incurrence of an injury.  See Hickson, 
supra.

In turning to the question of whether there is medical 
evidence of a nexus between the in-service injury and the 
current disability, the Board finds that this remaining 
criterion has not been met.  See id.  As will be discussed 
below, although there is evidence of a current diagnosis of 
COPD and evidence of in-service treatment for pneumonia, the 
competent medical evidence of record fails to establish a 
nexus between the two.  

The earliest record of treatment for COPD is the December 
2004 medical statement from the Family Practice Clinic of 
Atoka.  This statement reported that the veteran was being 
treated for COPD, asthma and hepatitis C.  It also indicated 
that the veteran had suffered from pneumonia on several 
occasions in service and that these prior episodes of 
pneumonia could possibly have caused some of the lung damage 
leading to COPD.  

VA outpatient treatment records reflect ongoing medical 
treatment for COPD.  The Board notes that none of these VA 
treatment records link the veteran's current lung condition 
to service.  The records do reveal, however, that the veteran 
has an extensive history of smoking.  For example, April 2004 
treatment notes indicate that the veteran previously averaged 
1 to 2 packs of cigarettes a day but quit in 1998 due to his 
increasing shortness of breath.  VA treatment records also 
show that in February and March 2004 the veteran was treated 
for pneumonia and complications of COPD due to the pneumonia.  

A VA medical examination was performed in January 2007 to 
determine the etiology of the veteran's COPD.  The Board 
finds the examination report to be comprehensive and 
sufficient in addressing the matter of nexus.  In this 
regard, it is noted that the examiner reviewed the veteran's 
claims file, including service medical records, clinical 
records, and the December 2004 letter from the Family 
Practice Clinic of Atoka prior to rendering his conclusion.  
The examiner correctly noted that the veteran had been 
hospitalized in February 1975 for the treatment of pneumonia.  
A chest X-ray from that hospitalization was also reviewed.  
It was further reported that the veteran used to be a chronic 
smoker for about 20 years, smoking a pack a day, and that he 
had quit 10 years ago.  Upon review of the claims file and 
evaluation of the veteran to include performing the chest X-
ray, the examiner gave the opinion that the veteran's COPD 
was not likely due to the pneumonia for which he was treated 
in service; rather, it was most likely due to his chronic 
tobacco smoking.  

After reviewing and weighing all the evidence of record, the 
Board concludes that the medical evidence fails to establish 
a nexus between the veteran's current lung condition and 
military service.  See Hickson, supra.  Of particular 
significance is the January 2007 VA examination report which 
rules out a relationship between COPD and in-service 
pneumonia.  The Board notes that this examination report is 
thorough and supported by the veteran's service medical 
records as well as VA outpatient treatment records.  The VA 
examination in this case is, therefore, adequate upon which 
to base a decision.

The Board acknowledges that the December 2004 medical 
statement from the Family Practice Clinic of Atoka does 
suggest the possibility that the veteran's pneumonia in 
service might have caused some of the lung damage leading to 
his COPD.  There is, however, no indication that the 
physician, Dr. D.L.R., had an opportunity to review the 
veteran's claims file to include the service medical records.  
Notably, he indicated that the veteran had pneumonia on 
several occasions while in the military whereas the service 
medical records only document one episode.  Further, it does 
not appear that that Dr. D.L.R. took into account the 
veteran's history of chronic smoking.  Thus, his opinion that 
pneumonia in service "could possibly" have caused some of 
the lung damage leading to the veteran's COPD is not based on 
all pertinent facts, and is at best speculative.  The Court 
has held that medical opinions, which are speculative, 
general or inconclusive in nature, cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, such 
opinion is of no probative value and is insufficient to 
fairly decide the veteran's claim.

There is no other medical evidence of record linking the 
veteran's current lung disability to active service.  The 
veteran's enlistment examination for the Oklahoma Army 
National Guard, conducted in February 1977 (less than two 
weeks after service separation), reported negative findings 
for any lung disorders to include residuals of pneumonia.  
While the veteran claims that he has suffered from 
respiratory problems since service, the earliest evidence of 
medical treatment was the medical statement from the Family 
Practice Clinic of Atoka dated in December 2004, over 25 
years after service separation.  This period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, even if credible, the veteran's statements are 
nevertheless outweighed by the absence of any documented 
treatment for a chronic respiratory condition.  

The Board is mindful of the veteran's assertions concerning 
the etiology of his lung disability.  Specifically he 
contends that his currently diagnosed COPD is due to his long 
standing history of lung problems that began in active 
service.  See VA Form 9, January 2005.  The veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., that he was hospitalized for pneumonia in 
service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding the etiology of his disability are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).  Therefore, he cannot provide a competent opinion 
regarding the cause of his lung disability.

Given the lack of documented lung problems in the intervening 
time period from discharge to 2004 and the lack of medical 
nexus evidence to a disease, injury, or event in service (to 
include pneumonia), the Board finds that the veteran's claim 
must fail.  See Hickson, supra.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a lung disability.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a lung disability to 
include COPD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


